DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       JINLING INTERNATIONAL TRADING, INC. and ZHI LIN,
                         Appellants,

                                    v.

                JESSE CHEN PAN and WENQIN CHEN,
                            Appellees.

                              No. 4D21-1588

                          [January 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 20-8622 CACE
(25).

  Jianyin Liu of The Law Offices of James Liu, LLC, Palmetto Bay, for
appellants.

  Benjamin Sunshine and Yueh-Mei Kim Nutter of Brinkley Morgan, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.